Appeal from a judgment of the Niagara County Court (Sara S. Sperrazza, J.), rendered March 30, 2012. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the first degree, attempted burglary in the first degree, and assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of, inter alia, attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [2]), defendant contends that his sentence is unduly harsh and severe. As part of the plea agreement, however, defendant waived his right to appeal. Because County Court advised defendant of the maximum sentence that could be imposed prior to his waiver and defendant does not otherwise challenge the voluntariness of his waiver, he is foreclosed from challenging the severity of his sentence on appeal (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Grant, 96 AD3d 1697, 1697 [2012], lv denied 19 NY3d 997 [2012]; cf. People v Newman, 21 AD3d 1343, 1343 [2005]). Present — Smith, J.P., Peradotto, Lindley and Valentino, JJ.